Citation Nr: 0800191	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  03-37 103	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  

This appeal arises from August 2002 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York. 

The Board of Veterans' Appeals (Board) issued a decision in 
December 2004 which granted a higher initial rating for post-
traumatic stress disorder and denied the claims for service 
connection for right knee and right leg disorders.  For that 
reason the only issues remaining in appellate status are 
those set out on the title page.  

In December 2004, the Board remanded the issues of service 
connection for bilateral hearing loss and a back disorder.  
The development ordered was completed to the extent possible.  
Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service medical records do not include any documentation 
of a bilateral hearing loss or a back injury.  

2.  Service personnel records reveal the veteran's job in 
service involved being a radio/telegraph operator.  

3.  August 1982 records of a private hospitalization include 
diagnosis of possible mild L5-S1 disc syndrome.  The veteran 
reported having a 15 year history of a low back ache and an 
injury to the back in service.  

4.  A VA physician linked current back disability to service.  

5.  There is a balance of positive and negative evidence 
linking current hearing loss to service.  

CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, bilateral hearing 
loss was incurred in active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).  

2.  A low back disorder was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has resolved the claim favorably, there can be no 
prejudice due to any defect associated with VA compliance 
with the duties to notify or to assist.  Therefore, no 
further discussion is warranted on this matter.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2007).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304 (2007).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Service Connection 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Bilateral Hearing Loss

The evidence clearly demonstrates the veteran currently has a 
bilateral hearing loss by VA standards.  See 38 C.F.R. 
§ 3.385 (2007).  Hearing loss is first documented in medical 
records from August 1991.  

The pivotal question is whether the current hearing loss had 
its origins in service.  The pertinent facts are these, the 
veteran served as a radio and telegraph operator in service.  
That service included serving in the Republic of Vietnam, 
calling in air and rocket fire and serving on the flight 
line.  He reported significant noise exposure in service.  
Subsequently, he worked in a factory after service in an 
environment which was also noisy.  

Two VA audiologists have offered an opinion as to whether the 
veteran's hearing loss had its onset in service.  They had 
relied almost entirely upon the lack of any documentation of 
hearing loss in service to form an opinion.  In May 2003, the 
veteran audiologist stated he based his opinion on the lack 
of any findings of hearing loss in the service medical 
records.  The service medical records at service entrance 
include a report of pure tone thresholds from audiological 
evaluation.  Significantly, there are no such findings at 
service separation.  The veteran's hearing was merely noted 
to be 15/15 for the whispered and spoken voice.  

In June 2005, the VA audiologist wrote in part as follows:  
"it is the examiner's opinion that in the absence of a nexus 
between the hearing loss and military experience, it is just 
as likely as not that the hearing loss was contributed to in 
a greater degree by the veteran's occupational noise 
exposure."  The audiologist also stated earlier in his 
opinion that the acoustic trauma the veteran was exposed to 
during his military service could have contributed to his 
present hearing loss, and that it is just as likely as not 
that the 34 years of occupational noise exposure was equally 
or to a greater extent responsible for the hearing loss.  

To deny the veteran's claim, the evidence must preponderate 
against it.  The phrasing of the recent examiner's comments 
do not tip the scale against the claim.  Stating that it is 
just as likely post service noise exposure caused current 
disability, assumes it just as likely in service noise 
exposure caused current disability.  This leaves the evidence 
in equipoise.  Resolving this doubt in favor of the veteran, 
service connection for a bilateral hearing loss is warranted.  



Back Disorder

The evidence demonstrates the veteran had surgery in 
September 1982 to correct a herniated disc in his lumbar 
spine.  August 1982 private medical records include a 15 year 
history of a low back ache.  The veteran has offered his 
statements and testimony that he originally injured his back 
in service while loading equipment in Spain.  A review of the 
service personnel records finds they are consistent with the 
veteran's statements that he would have been in Spain during 
October 1964 as he indicated.  It is also conceivable that 
his duties may have included loading and unloading equipment 
when his ship docked.  

As there was no documentation of a back injury in service, 
the Board requested a medical opinion as to the onset date of 
the veteran's low back disorder.  After examining the 
veteran, hearing his report of his history and reviewing the 
record, the VA orthopedic surgeon concluded that the 
veteran's current diagnosis of degenerative disc disease of 
the back was in part related to the episode of unloading the 
ship in service which initiated his complaints of back pain.  

The VA orthopedic surgeon specifically noted he found the 
statements of the veteran as to his history of back injury in 
service credible.  The Board also finds the veteran's 
testimony and statements.  They are consistent with the 
existing contemporaneous records.  Therefore the Board finds 
that the evidence supports the grant of service connection 
for a low back disorder.  

ORDER

Service connection for a bilateral hearing loss is granted.  

Service connection for degenerative disc disease is granted.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


